LatimeR, Judge
(dissenting):
I dissent.
There is no point in rearguing my dissent in United States v Simpson, 10 USCMA 229, 27 CMR 303, for Congress has spoken in this area and, regardless of the prior views of members of this Court, the law is fixed. My associates do not deny that accused has indeed been reduced and well they cannot for, whether such action be labeled judicial, administrative, or statutory, this accused was reduced by law on August 11, 1960. In the end he receives no benefit from the abortive act of my brothers in attempting to breathe life into a dead issue and thereby give importance to a matter which is de minimis. Neither do I perceive any benefit from reasserting the views I expressed in by dissenting opinion in United States v Crawford, 12 USCMA 203, 30 CMR 203. For all practical purposes, as I therein stated, the holding in that case is academic insofar as Army and Air Force prosecutions are concerned. However, I do believe it important to note that in this instance it is the height of folly for this Court to set aside — on paper, at least — accused’s reduction, when regardless of my associates’ action it has become fixed by operation of law. By so ordering, the waters will again be muddied, for the Court’s action takes effect after the reduction has been effected by statute and, while the decision will be on the books, its legal effect will die aborning. All that can be accomplished by a ruling of this sort is to confuse the services as to the purport of this decision.